Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-15 have been examined.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	The invention in claims 1-15 is directed to “mental processes” without significantly more.
	The claims recite:
		obtaining 
		determining 
		instance 
		inferring 
		subclass 
		class 
		tree 

		definition data (definition data defines the subclasses)
		log data (log data includes a set of the first data obtained)
		each of the first data
		cyber world classes describing concepts

Claim 1
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “1. An information processing method classifying an instance including a combination of data items of subclasses of either physical world classes describing physical entities or cyber world classes describing concepts, comprising the steps of:…” Therefore, it is a “method” (or “process”), which is a statutory category of invention. 

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 1 that recite abstract ideas?

mental processes”:

obtaining first data including the instance; and

inferring and determining a subclass the instance belongs to by referring to at least either definition data or log data, wherein the definition data defines the subclasses, the log data includes a set of the first data obtained in the past, each of the first data including the instance the corresponding subclass is defined in the definition data.

Step 2A (Prong Two) inquiry:

	Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception? 

	Applicant’s claims contain no “additional elements”.
	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
	Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

	Applicant’s claims contain no “additional elements”.
	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).
	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.
	Claim 1 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 2
	Claim 2 recites:

specifying an relation of the subclass the instance belongs to by referring to the relation between the subclasses defined in the definition data.

	Applicant’s Claim 2 merely teaches the specification of a relation and a reference to that relation. It does not integrate the abstract idea to a 
	Claim 2 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 3
	Claim 3 recites:

3. The information processing method according to claim 1, wherein if the first data includes schema data defining the format of the instance, a first similarity between the format in the schema data and the formats of the instances belonging to the subclass in schema definition data is calculated, determining that the subclass of the instance included in the first data is the subclass corresponding to the format in the schema definition data with the highest first similarity with the format in the schema data.

	Applicant’s Claim 3 merely teaches a conditional limitation that need not apply. Therefore, it receives no patentable weight. Even if it did have patentable weight, it is merely the determination of a schema definition with a highest similarity. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)


Claim 4
	Claim 4 recites:

4. The information processing method according to claim 3, wherein if the greatest value of calculated first similarity is less than a threshold value, a message requiring a user to confirm the inferred and determined subclass for the instance included in the first data is notified.

	Applicant’s Claim 4 merely teaches a conditional limitation of no patentable weight. Even if it had patentable weight, it is merely the limitation that a “message” is “notified”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 4 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 5
	Claim 5 recites:

5. The information processing method according to claim 1, wherein if the first data includes first formal description data which is the identifier of the subclass, the first formal description data is compared to each of the second definition data which is the identifier of the subclass in the definition data and if a matching second definition data is found, it is inferred and determined that the subclass for the instance included in the first data is the subclass specified by the matching second definition data.

	Applicant’s Claim 5 merely teaches a conditional limitation of no patentable weight. Even if it were regarded, it is the mere inference of a subclass. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 5 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 6
	Claim 6 recites:

6. The information processing method according to claim 1, wherein a second similarity between a first instance which is the instance included in the is inferred and determined that the subclass of the second instance with the greatest second similarity is the subclass of the first instance.

	Applicant’s Claim 6 merely teaches the inference of a sublass. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 6 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 7
	Claim 7 recites:

7. The information processing method according to claim 1, wherein if the first data does not include schema data defining the format of the instance but includes first formal description data which is the identifier of the subclass, the first formal description data is compared to each of the second definition data which is the identifier of the subclass in the definition data and if a matching second definition data is found, it is inferred and determined that the subclass for the instance included in the first data is the subclass specified by the matching second definition data.


	Claim 7 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 8
	Claim 8 recites:

8. The information processing method according to claim 1, wherein if the first data does not include schema data defining the format of the instance and first formal description data which is the identifier of the subclass, a second similarity between a first instance which is the instance included in the first data and a second instance which is the instance in the log data is calculated and it is inferred and determined that the subclass of the second instance with the greatest second similarity is the subclass of the first instance.

	Applicant’s Claim 8 merely teaches a conditional limitation of no patentable weight. Even if it were regarded, it is a mere inference of a subclass. It does not integrate the abstract idea to a practical application, 
	Claim 8 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 9
	Claim 9 recites:

adding the definition of the subclass belonging to the instance and a schema defining a format of the instance to the definition data, if it is inferred and determined that the instance included in the first data belongs to the subclass which is not defined in the definition data.

	Applicant’s Claim 9 merely teaches a conditional limitation of no patentable weight. Even if it were regarded, it is a mere inference of a subclass. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 9 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 10
	Claim 10 recites:

10. The information processing method according to claim 9, wherein if the subclass added to the definition data has an relation with another subclass defined in the definition data, information of the relation is also added to the definition data.

	Applicant’s Claim 10 merely teaches a conditional limitation of no patentable weight. Even if it were regarded, it is a mere configuration of data. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 10 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 11
	Claim 11 recites:

generating a screen a user can edit the definition data, if it is inferred and determined that the instance included in the first data belongs to the subclass which is not defined in the definition data.


	Claim 11 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 12
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “12. A non-transitory storage medium having a computer program stored therein configured to enable a computer to classify an instance including a combination of data items to subclasses of either physical world classes describing physical entities or cyber world classes describing concepts, and to execute the processes of…” Applicant claimed “A non-transitory storage medium”, rather than a “non-transitory computer readable medium”. Applicant’s preamble fails to include the important aspect of “computer readability”. Therefore, the broadest reasonable interpretation of Applicant’s preamble includes 

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 12 that recite abstract ideas?

	YES. The following limitations in Claim 12 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental processes”:

obtaining first data including the instance; and

inferring and determining a subclass the instance belongs to by referring to at least either definition data or log data, wherein the definition data defines the subclasses, the log data includes a set of the first data obtained in the past, each of the first data including the instance the corresponding subclass is defined in the definition data.



	Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception? 

	Applicant’s claims contain no “additional elements”.
	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
	Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

	Applicant’s claims contain no “additional elements”.
	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).
	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.
	Claim 12 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 13
	Claim 13 recites:

displaying the subclass the instance included in the first data is classified and a relation the subclass has in a display.

	Applicant’s Claim 13 merely teaches mere data display. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 13 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 14
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “14. An information processing device configured to classify an instance including a combination of data items to subclasses of either physical world classes describing physical entities or cyber world classes describing concepts, comprising…” 

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 14 that recite abstract ideas?

	YES. The following limitations in Claim 14 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental processes”:

a processing circuit configured to obtain first data including the instance and to infer and determine a subclass the instance belongs to by referring to at least either definition data or log data; and

a storage configured to save the definition data and the log data, wherein

the definition data defines the subclasses, the log data includes a set of the first data obtained in the past, each of the first data including the instance the corresponding subclass is defined in the definition data.

Step 2A (Prong Two) inquiry:



Applicant’s claims contain the following “additional elements”:
		(1) a “processing circuit”
		(2) a “storage”

	A “processing circuit” is a broad term that includes general purpose computers. Applicant’s Specification recites:

[0053] The data collector 7 and data processor 8 may be implemented by hardware circuitry such as processors (CPUs), ASICs and CPLDs. The data collector 7 and data processor 8 may be also implemented by programs such as the operating systems and applications, or the combination of the above.

	This “processor” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “storage” is a broad term that includes any memory that may be connected to a computer. Applicant’s Specification recites:

Examples of the storage medium include optical discs, magnetic discs, magnetic tapes, flash memories and semiconductor memory. However, the type of storage medium is not limited. When the processor 101 executes the program, the computer 100 operates as the information processing device 1.

	This “storage” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
	Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”:
		(1) a “processing circuit”
		(2) a “storage”



[0053] The data collector 7 and data processor 8 may be implemented by hardware circuitry such as processors (CPUs), ASICs and CPLDs. The data collector 7 and data processor 8 may be also implemented by programs such as the operating systems and applications, or the combination of the above.

	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “storage” are broad terms that include any memory that may be connected to a computer. Applicant’s Specification recites:

[0160] By using the program, it is possible to make the computer 100 operate as the aforementioned information processing device 1. The program is stored in non-transitory storage medium which is readable by the computer. Examples of the storage medium include optical discs, magnetic discs, magnetic tapes, flash memories and semiconductor memory. However, the type of storage medium is not limited. When the processor 101 executes the program, the computer 

	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 14 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 15
	Claim 15 recites:

15. The information processing device according to claim 14, wherein the definition data is defining the relation between the subclasses and the processing circuit specifies the relation of the subclass the instance is classified by referring to the definition data.


	Claim 15 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 U.S.C. § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 1-10 and 12-15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nayak, et al., XML Schema Clustering with Semantic and Hierarchical Similarity Measures, Knowledge-Based Systems 20, 2007, pp. 336–349, in its entirety. Specifically:

Claim 1
           Claim 1's ''obtaining first data including the instance; and'' is anticipated by Nayak, et al., page 337, left column, fourth full paragraph, where it recites:

Moreover, the schema class composition hierarchy can be viewed as a generalization of the training sets of schemas to a super-class that is useful for further XML document classification analysis. A number of heterogeneous sources of schemas can be classified into this set of predefined classifications of schemas. This process will improve the XML document handling and achieve more effective and efficient searches for the relevant XML documents.

           Claim 1's ''inferring and determining a subclass the instance belongs to by referring to at least either definition data or log data, wherein the definition data defines the subclasses, the log data includes a set of the first data obtained in the past, each of the first data including the instance 

This module identifies the paths and elements that are common and similar between each pair of tree schemas. The assumption is that similar schemas have more common paths. We adapt the sequential pattern mining algorithm [2] to infer the similarity between elements and paths. The sequential pattern mining algorithm considers the frequent occurrences of elements as well as the sequences of elements.

	Further, it is anticipated by Nayak, et al., page 344, left column, last full paragraph, where it recites:

We use the wCluto web-enabled data clustering application [31] for clustering the XML data. In order to use Wcluto, XMine first generated a matrix containing the schemaSim coefficient (common path similarity coefficient) between the trees in the data source (pair-wise similarity) using the path similarity threshold of 0.7. The Wcluto takes in the schema similarity matrix and performs the clustering process. The ‘Complete-Link’ merging criterion function is chosen for computing the distance between clusters.

Claim 2


We use the wCluto web-enabled data clustering application [31] for clustering the XML data. In order to use Wcluto, XMine first generated a matrix containing the schemaSim coefficient (common path similarity coefficient) between the trees in the data source (pair-wise similarity) using the path similarity threshold of 0.7. The Wcluto takes in the schema similarity matrix and performs the clustering process. The ‘Complete-Link’ merging criterion function is chosen for computing the distance between clusters.

Claim 3
           Claim 3's ''The information processing method according to claim 1, wherein if the first data includes schema data defining the format of the instance, a first similarity between the format in the schema data and the formats of the instances belonging to the subclass in schema definition data is calculated, determining that the subclass of the instance included in the first data is the subclass corresponding to the format in the schema definition data with the highest first similarity with the format in the schema data.'' is anticipated by Nayak, et al., page 337, right column, second full paragraph, where it recites:

XML is a flexible representation language. There are two varieties of XML data: XML documents and XML schemas. A XML schema provides the data definitions and structure of the XML document [1]. While XML documents are the instances of a schema giving a snapshot of what the document may contain. A schema includes what elements are (not) allowed; what attributes for any elements may be and the number of occurrences of elements; etc. A schema for a document may be included as both internally and externally (located within the same file or a different file, respectively).

	Further, it is anticipated by Nayak, et al., page 336, right column, last partial paragraph, where it recites:

This paper presents the XMine methodology that quantitatively determines the similarity between the heterogeneous XML schemas by considering the semantic, as well as the hierarchical structural similarity of elements. The similar schemas are clustered into the separate meaningful classes.

	Further, it is anticipated by Nayak, et al., page 345, left column, second full paragraph, where it recites:

smaller sub clusters that contain more highly similar schemas. Thus as the intra-cluster scattering compactness decreases, the more compact schemas result in the clusters. And, after achieving the optimum clusters, the solution is stabilised.

Claim 4
           Claim 4's ''The information processing method according to claim 3, wherein if the greatest value of calculated first similarity is less than a threshold value, a message requiring a user to confirm the inferred and determined subclass for the instance included in the first data is notified.'' is anticipated by Nayak, et al., page 339, left column, first full paragraph, where it recites:

The XMine methodology then proceeds for data mining. The schemas similar in structure and semantics are grouped together to form a hierarchy of schema classes using an agglomerative clustering algorithm. The clustering result is visualized in the final phase of the methodology. The visualization is also a critical verification of the clustering results, which assist the generalization and specialization on the schema classes to develop a schema class hierarchy.

Claim 5
identifier of the subclass, the first formal description data is compared to each of the second definition data which is the identifier of the subclass in the definition data and if a matching second definition data is found, it is inferred and determined that the subclass for the instance included in the first data is the subclass specified by the matching second definition data.'' is anticipated by Nayak, et al., page 344, right column, last full paragraph, where it recites:

A new schema can now be generalized. First, the schema is generalized to the identifier of the lowest subclass to which the schema belongs. The identifier of this subclass can then, in turn, be generalized to a higher-level class identifier by climbing up the class hierarchy. Similarly, a class or a subclass can be generalized to its corresponding superclasses by climbing up its associated schema class hierarchy.

Claim 6
           Claim 6's ''The information processing method according to claim 1, wherein a second similarity between a first instance which is the instance included in the first data and a second instance which is the instance in the log data is calculated and it is inferred and determined that the subclass of 

This paper presents the XMine methodology that quantitatively determines the similarity between the heterogeneous XML schemas by considering the semantic, as well as the hierarchical structural similarity of elements. The similar schemas are clustered into the separate meaningful classes.

Claim 7
           Claim 7's ''The information processing method according to claim 1, wherein if the first data does not include schema data defining the format of the instance but includes first formal description data which is the identifier of the subclass, the first formal description data is compared to each of the second definition data which is the identifier of the subclass in the definition data and if a matching second definition data is found, it is inferred and determined that the subclass for the instance included in the first data is the subclass specified by the matching second definition data.'' is anticipated by Nayak, et al., page 344, right column, last full paragraph, where it recites:

identifier of this subclass can then, in turn, be generalized to a higher-level class identifier by climbing up the class hierarchy. Similarly, a class or a subclass can be generalized to its corresponding superclasses by climbing up its associated schema class hierarchy.

Claim 8
           Claim 8's ''The information processing method according to claim 1, wherein if the first data does not include schema data defining the format of the instance and first formal description data which is the identifier of the subclass, a second similarity between a first instance which is the instance included in the first data and a second instance which is the instance in the log data is calculated and it is inferred and determined that the subclass of the second instance with the greatest second similarity is the subclass of the first instance.'' is anticipated by Nayak, et al., page 336, right column, last partial paragraph, where it recites:

This paper presents the XMine methodology that quantitatively determines the similarity between the heterogeneous XML schemas by considering the semantic, as well as the hierarchical structural similarity of elements. The similar schemas are clustered into the separate meaningful classes.

Claim 9
           Claim 9's ''adding the definition of the subclass belonging to the instance and a schema defining a format of the instance to the definition data, if it is inferred and determined that the instance included in the first data belongs to the subclass which is not defined in the definition data.'' is anticipated by Nayak, et al., page 336, right column, last partial paragraph, where it recites:

This paper presents the XMine methodology that quantitatively determines the similarity between the heterogeneous XML schemas by considering the semantic, as well as the hierarchical structural similarity of elements. The similar schemas are clustered into the separate meaningful classes.

Claim 10
           Claim 10's ''The information processing method according to claim 9, wherein if the subclass added to the definition data has an (sic.) relation with another subclass defined in the definition data, information of the relation is also added to the definition data.'' is anticipated by Nayak, et al., page 344, right column, last full paragraph, where it recites:

A new schema can now be generalized. First, the schema is generalized to the identifier of the lowest identifier of this subclass can then, in turn, be generalized to a higher-level class identifier by climbing up the class hierarchy. Similarly, a class or a subclass can be generalized to its corresponding superclasses by climbing up its associated schema class hierarchy.

Claim 12
           Claim 12's ''obtaining first data including the instance; and'' is anticipated by Nayak, et al., page 337, left column, fourth full paragraph, where it recites:

Moreover, the schema class composition hierarchy can be viewed as a generalization of the training sets of schemas to a super-class that is useful for further XML document classification analysis. A number of heterogeneous sources of schemas can be classified into this set of predefined classifications of schemas. This process will improve the XML document handling and achieve more effective and efficient searches for the relevant XML documents.

           Claim 12's ''inferring and determining a subclass the instance belongs to by referring to at least either definition data or log data, wherein the definition data defines the subclasses, the log data includes a set of the first data obtained in the past, each of the first data including the instance 

This module identifies the paths and elements that are common and similar between each pair of tree schemas. The assumption is that similar schemas have more common paths. We adapt the sequential pattern mining algorithm [2] to infer the similarity between elements and paths. The sequential pattern mining algorithm considers the frequent occurrences of elements as well as the sequences of elements.

Claim 13
           Claim 13's ''displaying the subclass the instance included in the first data is classified and a relation the subclass has in a display.'' is anticipated by Nayak, et al., page 339, left column, first full paragraph, where it recites:

The XMine methodology then proceeds for data mining. The schemas similar in structure and semantics are grouped together to form a hierarchy of schema classes using an agglomerative clustering algorithm. The clustering result is visualized in the final phase of the methodology. The visualization is also a critical verification of the clustering results, which assist the generalization and specialization on the schema classes to develop a schema class hierarchy.

Claim 14
           Claim 14's ''a processing circuit configured to obtain first data including the instance and to infer and determine a subclass the instance belongs to by referring to at least either definition data or log data; and'' is anticipated by Nayak, et al., page 337, left column, fourth full paragraph, where it recites:

Moreover, the schema class composition hierarchy can be viewed as a generalization of the training sets of schemas to a super-class that is useful for further XML document classification analysis. A number of heterogeneous sources of schemas can be classified into this set of predefined classifications of schemas. This process will improve the XML document handling and achieve more effective and efficient searches for the relevant XML documents.

	Further, it is anticipated by Nayak, et al., page 340, right column, first full paragraph, where it recites:

This module identifies the paths and elements that are common and similar between each pair of tree schemas. The assumption is that similar schemas have more common paths. We adapt the sequential pattern mining algorithm [2] to infer the similarity between elements and paths. The sequential pattern mining algorithm considers the frequent 

           Claim 14's ''a storage configured to save the definition data and the log data, wherein'' is anticipated by Nayak, et al., page 337, left column, third full paragraph, where it recites:

The result of the schema class composition hierarchy can serve as a basis for a number of XML application processes. The clusters of schemas provide a hint for building an index structure. The indexing based on the structural similarity supports many applications. For example in the information retrieval field, the XML-based search engines can improve the speed and accuracy in retrieving the relevant portions of the XML data by using the efficient indexes. Moreover, several database tools that are developed to deliver, store, integrate and query the XML data [5,12,21,33], require indexing based on the structural similarity to support an effective document storage and retrieval.

           Claim 14's ''the definition data defines the subclasses, the log data includes a set of the first data obtained in the past, each of the first data including the instance the corresponding subclass is defined in the definition data.'' is anticipated by Nayak, et al., page 340, right column, first full paragraph, where it recites:



Claim 15
           Claim 15's ''The information processing device according to claim 14, wherein the definition data is defining the relation between the subclasses and the processing circuit specifies the relation of the subclass the instance is classified by referring to the definition data.'' is anticipated by Nayak, et al., page 344, left column, last full paragraph, where it recites:

We use the wCluto web-enabled data clustering application [31] for clustering the XML data. In order to use Wcluto, XMine first generated a matrix containing the schemaSim coefficient (common path similarity coefficient) between the trees in the data source (pair-wise similarity) using the path similarity threshold of 0.7. The Wcluto takes in the schema similarity matrix and performs the clustering process. The ‘Complete-Link’ merging criterion function is chosen for computing the distance between clusters.

Claim Rejections - 35 U.S.C. § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Nayak, et al., XML Schema Clustering with Semantic and Hierarchical Similarity Measures, Knowledge-Based Systems 20, 2007, pp. 336–349, in view of Bonasso, et al., Ontological Models To Support Planning Operations, Internation Workshop on Planning and Scheduling in Space (IWPSS 13), 2013, pp. 1-9, in their entireties. Specifically:

Claim 11
           Claim 11's ''generating a screen a user can edit the definition data, if it is inferred and determined that the instance included in the first data belongs to the subclass which is not defined in the definition data.'' is taught by Bonasso, et al., page 3, right column, last full paragraph, where it recites:

In order to make editing and extending the ontology easy for SMEs, we include in each kernel representative classes, subclasses and instances so that the user can copy and edit to create new classes and instances as the need arises.

	Note that “SME” is defined in the prior art a meaning “Subject Matter Expert”.

	Rationale – It would have been obvious for one of ordinary skill in the art, at the time of the effective filing date, to combine the class editor of Bonasso, et al. with the class “visualization” system of Nayak, et al. because the “visualization” system of Nayak, et al. allows the user to check the validity of the classes that have been formed, but does not permit the user to correct the classes manually. The editor of Bonasso, et al. permits the user to edit the classes that have been checked.

Conclusion
            Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

                If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 

                If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.

            Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building. 



            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
15 NOV 2021